Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Steven Nichols on August 30, 2022.
	Amendment to the current claim set, as agreed by the Attorney as follows:
	Cancel claims 6, 10, 13, and 18;
	Amend claims 1, 7, 11, and 17 as follows (underlined words are to be added):
	1.	(currently amended)	A computing device, comprising:
a display device;
an accelerometer; and
an orientation determination module to:
	send a heartbeat of orientation data obtained by the accelerometer to a host device at a first data transfer frequency;
	compare a plurality of orientation data most recently received from the accelerometer for at least one axis of orientation to the current orientation data measurement;
	in response to a difference between the current measurement and any of the plurality of orientation data most recently received from the accelerometer exceeding a threshold, send the current orientation data to the host device at a second data transfer frequency, wherein the second data transfer frequency is a higher data transfer frequency than the first data transfer frequency; and
	output data displayed on the display device based on orientation instructions received from the host device.

	7.	(currently amended)	A system for reducing computing resource utilization associated with orientation of data on a display device, comprising:
a center of room control (CoRC) device for a video conferencing system; and
a host computing device of the video conferencing system coupled to the CoRC device via a universal serial bus (USB) bus connection;
wherein the CoRC device comprises:
a display device;
a sensor; and
a measurement module to:
send a heartbeat of data obtained by the sensor to the host computing device at a first data transfer frequency;
compare a plurality of data most recently received from the sensor to a current data measurement; and
in response to a difference between the current data most recently received and any of the plurality of data exceeding a threshold, send the current data measurement to the host computing device at a second data transfer frequency, wherein the second data transfer frequency is a higher data transfer frequency than the first data transfer frequency.

	11.	(currently amended)	A method of reducing computing resource utilization associated with orientation of data on a display device, comprising:
with an accelerometer electrically coupled to the display device, sending a heartbeat of orientation data to a host device at a first data transfer frequency;
with a processor, comparing a plurality of orientation data most recently received from the accelerometer for at least one axis of orientation to a current data orientation measurement;
in response to a difference between the current data orientation measurement and any of the plurality of orientation data most recently received exceeding a threshold, sending the current orientation data to the host device at a second data transfer frequency, wherein the second data transfer frequency is a higher data transfer frequency than the first data transfer frequency; and
adjusting content displayed on the display device based on the current orientation data received by the host device.

	17.	(currently amended)	A computing device, comprising:
a display device;
a sensor; and
an interface to report data output by the sensor to a host computing device;
wherein the computing device is structured to:
	send a heartbeat of data output by the sensor to a host device at a first data transfer frequency;
	compare current data output by the sensor with earlier data received from the sensor; and
	in response to a difference between the current data and the earlier data exceeding a threshold, increase the data transfer frequency of sending data output by the sensor to the host computing device;
	wherein the sensor comprises an accelerometer and the data output by the sensor comprises orientation data of the computing device. 


Allowable Subject Matter
Claims 1-5, 8-9, 11-12, 14-17, 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a computing device, among other things, comprising:
…in response to a difference between the current measurement and any of the plurality of orientation data most recently received from the accelerometer exceeding a threshold, send the current orientation data to the host device at a second data transfer frequency, wherein the second data transfer frequency is a higher data transfer frequency than the first data transfer frequency...
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611